Exhibit 10.63 SEPARATION AGREEMENT AND GENERAL RELEASE THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and entered into as of this 10th day of August, 2007 (the “Execution Date”), to be effective as of the 2nd day of July, 2007 (the “Effective Date”), by and between Joel M. Barry (the “Executive”) and Electronic Clearing House, Inc., a Nevada corporation (together with any and all of its subsidiaries as appropriate, the “Company”). RECITALS A.The Executive has served as the Chairman and Chief Executive Officer of Company, and desires to confirm his retirement, and corresponding resignation, from all executive and employment positions at the Company and as a director of the Company, effective as of the Effective Date. B.As a material inducement to the Company’s execution of this Agreement, the Executive further desires to provide the Company with a general release and to enter into a non-competition agreement with the Company and certain other agreements and covenants in exchange for certain payments payable to the Executive under this Agreement, and the Company desires to make such payments and enter into such agreements and covenants with the Executive on the terms set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the premises, the Executive and the Company agree as follows: 1.Retirement/Resignation. 1.1The Executive hereby confirms his retirement and resignation as the Chairman and Chief Executive Officer of the Company and otherwise from all director, executive and employment positions at the Company, effective as of the Effective Date.The Executive further acknowledges and agrees that his position as Chairman and Chief Executive Officer of the Company is ended and terminated effective as of the Effective Date, and that his employment as such will not be continued or resumed again at any time.The Executive also hereby confirms his resignation as a Director of the Company, effective as of the Effective Date.The parties hereby acknowledge and agree that the Executive also is relieved of his position as a signatory and responsible person on the Company’s bank accounts effective as of the Effective Date.The Executive hereby acknowledges and agrees that (i) the Company has fully paid and satisfied all amounts properly due and owing to the Executive as a result of his employment with Company through the Effective Date, and (ii) in the absence of this Agreement, Executive would not be entitled to any of the payments provided for hereunder as a result of his retirement and resignation.The parties will characterize the Executive’s departure from the Company as a retirement, and corresponding resignation, from the Company. 1.2From and after the Execution Date, the Executive agrees to make himself available from time to time to consult with the Company, and provide general cooperation and assistance in order to facilitate an orderly transition, as reasonably requested by the Company (the “Transition Assistance”); provided, such Transition Assistance is to be provided at no out-of-pocket cost to the Executive, and shall generally be provided at Executive’s convenience.The Executive shall receive no additional compensation other than the Cash Compensation provided for herein for providing Transition Assistance. 2.Compensation. 2.1Cash Compensation.The Company will pay the Executive all salary earned through the Effective Date and all accrued but unused vacation time or PTO earned through the Effective Date (“Accrued Compensation”).The Company will pay the Executive, in separate payments, two years of Executive’s current base compensation (representing an aggregate amount equal to $592,800.00), plus an amount equal to $150,000.00 (representing the aggregate of Executive’s bonus payments in the two years prior to the Effective Date, but subject to a maximum cap of $150,000.00) (the “Cash Compensation”) in accordance with the following schedule of payments:(a) an initial lump-sum payment of $300,000.00 to be paid within three (3) business days of the Execution Date, (b) $221,400.00 to be paid on January 2, 2008; and (c) $221,400.00 to be paid on January 2, 2009.The parties intend that the Cash Compensation payable pursuant to clauses (a) and (b) above shall be treated as a short-term deferral as that term is used in Section 409A of the Internal Revenue Code of, as amended (the “Code”) and the regulations promulgated thereunder (collectively, “Section 409A”).The parties intend that the Cash Compensation payable pursuant to clause (c) above shall be treated as a separate payment for purposes of Section 409A and excluded from the definition of “deferred compensation” pursuant to the regulations promulgated thereunder regarding separation pay payable upon an involuntary separation from service.The parties agree that the payment date for the Cash Compensation payable pursuant to clauses (b) or (c) above may be accelerated at the written request of the Executive, and, upon such written request, each such payment will be paid within three (3) business days of such request.The Accrued Compensation and the Cash Compensation will be paid in accordance with the Company’s normal payroll practices and will be subject to normal federal and state withholding obligations. 2.2Stock Options.Any and all stock options issued to Executive pursuant to the Company’s Incentive Stock Option Plan 1992, as amended (the “1992 Plan”), all of which are or shall be fully vested as of the Effective Date, shall expire in accordance with their terms based on the termination of the Executive’s employment with the Company, effective as of the Effective Date.Any and all unvested stock options issued to Executive pursuant to the Company’s Amended and Restated 2003 Incentive Stock Option, as amended (the “2003 Plan”), shall immediately vest on the Effective Date.Any and all stock options issued to Executive pursuant to the 2003 Plan shall expire, notwithstanding the provisions thereof or the provisions of the 2003 Plan to the contrary, on the 360th day following the Effective Date.The stock options issued to Executive will otherwise continue to be subject to the terms and conditions applicable to stock options granted under the 1992 Plan or 2003 Plan, as applicable, and any applicable stock option agreements between the Executive and the Company; provided, however, that in the event of a conflict between the provisions of this Agreement and the 1992 Plan, 2003 Plan or the applicable stock option agreements, the provisions of this Agreement shall apply.Each of Executive and Company acknowledge and agree that this Section 2.2 has been expressly approved by the Compensation Committee of the Board of Directors of the Company pursuant to the authority delegated to such committee under the 1992 Plan and the 2003 Plan, each as has been previously approved by the Company’s shareholders, and that no portion of the foregoing shall be deemed an amendment or other modification of the 1992 Plan, 2003 Plan or any stock option agreement issued thereunder.\ 2 2.3Car Payments.The Company will pay an amount equal to $21,929.85, the payoff amount as of the Execution Date, directly to Nissan Motor Acceptance Corp in respect of the promissory note due for the Nissan Maxima automobile previously provided for use to the Executive. The Company shall not be responsible for any other costs related to the vehicle or the Executive’s use thereof following the Effective Date, including, but not limited to, insurance (which must have been obtained by Executive within 30 days of the Effective Date), all of which shall have been obtained by Executive on or after the Effective Date at his own cost and expense. 2.4Medical Benefits.For a period of two (2) years after the Effective Date, the Company shall continue to make available to Executive medical benefits on a basis that is substantially similar (in benefits to Executive and costs to Company), in the aggregate, to the benefits that were available to the Executive immediately prior to the Effective Date. 3.Non-Admission of Discrimination or Wrongdoing. 3.1This Agreement shall not in any way be construed as an admission by the Company or the Executive that it or he acted wrongfully with respect to the other, or any other person or entity. 3.2The Executive acknowledges and agrees that he has not suffered any discrimination and/or harassment in terms, conditions or privileges of his employment based on age, race, gender, religious creed, color, national origin, ancestry, physical disability, mental disability, medical condition, marital status, sexual orientation, or on any other basis.The Executive acknowledges and agrees that he has no claim for employment discrimination and/or harassment under any legal or factual theory. 4.Company Property.Executive represents and agrees that, as of the Execution Date, he has turned over to Company all correspondence, reports, records, designs, patents, business plans, financial statements, manuals, memoranda, customer lists, customer databases, charts, advertising materials, other similar data and other property delivered to or compiled by Executive by or on behalf of the Company or its representatives, vendors or customers which pertain to the business of the Company or future plans of the Company, and any other physical or personal property that are the property of Company that he had in his possession, custody or control (whether directly or indirectly) on the Execution Date.Notwithstanding the foregoing, as soon as reasonably practicable following the Execution Date, the Company will deliver to the Executive or otherwise permit Executive to retain (i) the desktop and laptop computers used by the Executive in the provision of his services to the Company prior to the Effective Date, cleansed of all data and programs, together with the docking station, mouse and keyboard used by the Executive with such computers, (ii) his office chair, and (iii) his mobile phone; provided, however, that the Company will not continue to pay or be responsible for any charges or fees incurred inconnection with the use thereof; which such fees shall become the sole responsibility of the Executive as of the Effective Date.The Company also will deliver to the Executive a compact disk containing a copy of the Executive’s contacts that were on such computers.The Company will, for a period of one year from the Effective Date, continue to accept messages and forward all personal and non-business related calls received at Executive’s previously assigned (800) 899-1289 telephone number to the contact number provided by Executive. All other services, utilities, and other benefits not explicitly provided for herein shall be cancelled as of the Effective Date, including but not limited to home internet access, mobile phone plans and usage and Blackberry or other similar service. 3 5.Trade Secrets and Agreements Not to Solicit and Not to Compete; Company’s Right to Seek Injunctive Relief. 5.1The Executive understands, acknowledges and agrees that in the course of employment with the Company he has acquired confidential information and trade secrets concerning the Company’s past, present or future clients, operations, plans, methods of doing business (including, without limitation, customer lists), projected and historical revenues, marketing, costs, production, growth and distribution, and confidential business strategies (“Confidential Information”).The Executive understands, acknowledges and agrees that it would be extremely damaging to the Company if such information were disclosed to a competitor or made available to any other person or entity.The Executive understands and agrees that such Confidential Information has been disclosed to the Executive in confidence, that he will keep such information secret and confidential and that he will not in any way use, distribute or disclose such information. 5.2The Executive further agrees that for a period of twelve (12) months from the Effective Date (the “Restricted Period”), the Executive shall not (i) directly or indirectly, engage, without the express prior written consent of the Company, in any Competing Business, whether as an employee, director, consultant, partner, principal, agent, representative, equity holder or in any other individual, corporate or representative capacity (without limitation by specific enumeration of the foregoing), or render any services or provide any advice to any Competing Business; and (ii) directly or indirectly, (a) with respect to the Business, solicit or divert or attempt to solicit or divert any business or clients or customers made known to the Executive during his employment with the Company away from the Company, (b) induce or attempt to induce customers, clients, suppliers, agents or other Persons under contract or otherwise associated or doing business with Company who are made known to the Executive during his employment with the Company, to reduce or alter any such association or business with the Company, and/or (c) knowingly solicit or attempt to solicit any Person in the employment of the Company to (I) terminate such employment, and/or (II) accept employment, or enter into any consulting arrangement, with any Person other than the Company.The Executive acknowledges and agrees that the Company depends on the services and contributions of its employees and personnel, including certain key employees and personnel of the Company who have pre-existing business and personal relationships with the Executive and were initially introduced to the Company by the Executive.The Executive acknowledges and understands that the loss of the services of any such key employees or personnel by the Company could materially and adversely affect the Company’s business, operations and prospects, and the covenants, agreements and obligations set forth in this Section 5.2 are a material inducement to the Company’s execution of this Agreement and its agreement to enter into the obligations (including payment obligations) set forth herein.For the purposes hereof, the following terms have the meanings ascribed to them below:(i) “Business” means the business in which the Company is engaged, including the business of developing, designing, manufacturing, licensing, marketing, selling and/or distributing solutions for payment processing, including, without limitation, credit card processing, debit card processing, merchant accounts, check guarantee, check verification, check conversion, check representment, check collection, and Automated Clearing House check processing; (ii) “Competing Business” means any business, activity or Person in direct or indirect competition (or seeking or contemplating to compete, directly or indirectly) with the Business; and (iii) “Person” means an individual, a partnership, as corporation, an association, a joint stock company, a trust, a joint venture, an unincorporated organization or any other form of legal entity. 4 5.3In view of the nature of the Executive’s employment and the Confidential Information and trade secrets that the Executive has received during the course of his employment, and without limiting the generality of any other provision of this Agreement, the Executive also agrees that the Company would be irreparably harmed by any violation or threatened violation of this Agreement and that, therefore, the Company shall be entitled to an injunction prohibiting the Executive from any violation or threatened violation of this Agreement, in addition to any other relief, including monetary damages, to which the Company may be entitled. 5.4The Executive agrees that the terms and the time periods provided for, and the geographical area encompassed by, the covenants contained in Section 5 hereof are necessary and reasonable in order to protect the good will and value of the Business.The parties agree that the execution, delivery and performance of this Agreement are in partial consideration of and a condition to the Company’s obligation to pay the Cash Compensation to the Executive.If any court having jurisdiction at any time hereafter shall hold any provision or clause of this Agreement to be unreasonable as to its scope, territory or term, and if such court in its judgment or decree shall declare or determine that scope, territory or term which such court deems to be reasonable, then such scope, territory or term, as the case may be, shall be deemed automatically to have been reduced or modified to conform to that declared or determined by such court to be reasonable. 6.Acknowledgements. 6.1The Executive hereby acknowledges and agrees that the Cash Compensation payments specified in Section 2.1 above is not required under the Company’s normal policies and procedures and is provided as consideration for the agreements, covenants and obligations set forth herein, and in particular, as consideration for the covenants, agreements and obligations set forth in Sections 5, 8 and 9 hereof. 6.2The Executive further acknowledges and agrees that the payments referenced in
